 Case 1:05-cr-00400-ERK Document 31 Filed 03/07/19 Page 1 of 1 PageID #: 127




March 7, 2019

BY ECF
Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York, 11201


                Re:      United States v. Serge Edouard
                         Criminal Docket No. 05-0400 (ERK)

Dear Judge Korman:

       I am writing on behalf of Defendant, Mr. Serge Edouard, to respectfully request
additional time to reply to the Government’s Response in Opposition to Defendant’s Motion to
Correct Sentence. ECF 30. Mr. Edouard filed his Motion to Correct Sentence on September 19,
2018. ECF 27. The Government was provided an extension to time and responded on March 4,
2019, one hundred and ninety-nine (199) days later. ECF 27.

        Under Local Criminal Rule 49.1 (c), Mr. Edouard now has seven days to file a Reply. I
respectfully request an additional sixty (60) to file a reply in this matter, making the reply due on
or before May 10, 2019. I have contacted AUSA Virginia Nguyen and she has consented to the
Defendant’s request for additional time. This is the Defendant’s fist request for an extension of
time in this matter.


                                                                  Respectfully, submitted,

                                                        By:       /s/ David W. Macey
                                                                  David W. Macey, Esq.
                                                                  Attorney for Defendant
                                                                  305-860-2562

Cc:    Clerk of Courts (by ECF)
       AUSA, Virginia Nguyen (by ECF)




135 SAN LORENZO AVENUE                    PENTHOUSE 830                CORAL GABLES, FLORIDA 33146
      Telephone: 305.860.2562           Facsimile: 305.675.5841                WWW.DAVIDMACEY.COM
